CHITTENDEN, J..
Epitomized Opinion
Lovetta Reynolds brought an action against Elizur Lusk in the Lucas Common Pleas to contest the will of Clara Schlotman, deceased. The court found the supposed will not to be the last will and testament of Schlotman. Motion for a new trial was granted and again a jury returned a verdict as before.
Lusk filed, in 39 days after date of overruling a motion for a new trial, a paper denominated, a bill of exceptions, such bill being three sheets of paper, one upon which was the title of the case and formal statements found in bills of exceptions; it also contained a portion of a stipulation. The third page contained the formal ending of a bill. Notice was sent to counsel of Reynolds by mail, of the filing of said bill, and the trial judge indorsed a 15 day extension for its signing.
Reynolds filed a motion to have the record corrected by an order setting aside and can-celling the approval of so-called bill of exceptions, and ordering the removal of all pages therefrom except the original three. She claims that after the 15 day extension had been granted, Lusk inserted into the bill of exceptions 271 pages of typewritten matter, being the transcript of the entire case as tried in the Common Pleas. This was alleged to have been done before the expiration of the 15 day extension. The trial judge overruled the motion and Reynolds filed a petition in error in the Court of Appeals.
The Court of Appeals reversed the trial court on the overruling of motion to correct the record, and held:
1. Sec. 11564 GC provides that bills of exception shall be reduced to writing and filed not later than 40 days after overruling of motion for a new trial. Subsequent sections indicate that the bill must be complete when filed.
2. Inasmuch as there was no valid bill of exceptions, and as there were no errors complained of by Lusk other than those that were necessary to be shown by a bill of exception, the judgment of the Common Pleas was affirmed.